Appeal from judgment and order dismissing the complaint herein at the close of the plaintiffs’ case for failure of proof. The action was tried at a term of court in Montgomery County on February 7, 1957 before the Honorable Andrew W. Ryan. The action is in negligence. The city is charged with violation of the Multiple Residence Law and the individual owner with owning and maintaining a defective and unsafe building and allowing the use of a dangerous and defective instrument therein (oil stove), all of which created a nuisance. There is nothing in the present case as to the law or facts which differs from a case previously tried and dismissed and thereafter affirmed by this court. (Rivera v. City of Amsterdam, 5 A D 2d 637.) Judgment and order unanimously affirmed, without costs. Present—Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.